                 Case 3:20-cv-05489-BJR Document 28 Filed 09/14/20 Page 1 of 4




 1                                                                   The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10   SUNEET S. BATH, DMD PS, d/b/a
     Impressions Dentistry Family Cosmetics,
11   individually and on behalf of others similarly          No. 3:20-cv-5489-RSM
     situated,
12
                                           Plaintiff,        STIPULATION AND ORDER
13                                                           EXTENDING TIME TO RESPOND TO
            v.                                               MOTION TO DISMISS
14
     TRAVELERS CASUALTY INSURANCE
15
     COMPANY OF AMERICA, an insurance
16   company,

17                                       Defendant.

18
                                              STIPULATION
19
            The parties agree and stipulate as follows:
20

21          1.       Plaintiff agrees to file a response brief to Defendant’s pending Motion to Dismiss

22   no later than 14 days after the Judicial Panel on Multidistrict Litigation issues an Order on its
23   Order to Show Cause why the various cases filed against Travelers-related entities “should not
24
     be related and transferred to a single district for consolidation or coordinated pretrial proceedings
25
     under 28 U.S.C. § 1407.” In re Travelers COVID-19 Bus. Interruption Prot. Ins. Litig., MDL
26
     No. 2965, Dkt. # 3.
     STIPULATION AND ORDER EXTENDING TIME TO RESPOND                     KELLER ROHRB ACK L.L .P.
     TO MOTION TO DISMISS (3:20-cv-5489-RSM) - 1                             1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                 Case 3:20-cv-05489-BJR Document 28 Filed 09/14/20 Page 2 of 4




 1          2.         Defendant agrees to file its reply brief no later than 14 days after Plaintiff files his
 2   response brief.
 3
            3.         The Motion to Dismiss, currently noted for October 2, shall be noted for
 4
     consideration on the date that Defendant files its reply brief.
 5
                                                      ORDER
 6

 7          IT IS SO ORDERED.

 8   DATED this 14th day of September, 2020.

 9

10

11
                                                       RICARDO S. MARTINEZ
12                                                     CHIEF UNITED STATES DISTRICT JUDGE

13

14
     Presented By:
15

16          DATED this 14th day of September, 2020.

17                                                     KELLER ROHRBACK L.L.P.

18                                                     By: s/ Karin B. Swope
                                                       By: s/ Ian S. Birk
19                                                     By: s/ Lynn L. Sarko
                                                       By: s/ Amy Williams-Derry
20                                                     By: s/ Gretchen Freeman Cappio
                                                       By: s/ Irene M. Hecht
21                                                     By: s/ Maureen Falecki
                                                          Karin B. Swope, WSBA #24015
22                                                        Ian S. Birk, WSBA #31431
                                                          Lynn L. Sarko, WSBA #16569
23                                                        Amy Williams-Derry, WSBA #28711
                                                          Gretchen Freeman Cappio, WSBA #29576
24                                                        Irene M. Hecht, WSBA #11063
                                                          Maureen Falecki, WSBA #18569
25                                                        1201 Third Avenue, Suite 3200
                                                          Seattle, WA 98101
26                                                        Telephone: (206) 623-1900
                                                          Fax: (206) 623-3384
     STIPULATION AND ORDER EXTENDING TIME TO RESPOND                         KELLER ROHRB ACK L.L .P.
     TO MOTION TO DISMISS (3:20-cv-5489-RSM) - 2                                 1201 Third Avenue, Suite 3200
                                                                                    Seattle, WA 98101-3052
                                                                                 TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
             Case 3:20-cv-05489-BJR Document 28 Filed 09/14/20 Page 3 of 4




 1                                          Email: kswope@kellerrohrback.com
                                            Email: ibirk@kellerrohrback.com
 2                                          Email: lsarko@kellerrohrback.com
                                            Email: gcappio@kellerrohrback.com
 3                                          Email: ihecht@kellerrohrback.com
                                            Email: awilliams-derry@kellerrohrback.com
 4                                          Email: mfalecki@kellerrohrback.com

 5                                       By: s/ Alison Chase
                                            Alison Chase, pro hac vice forthcoming
 6                                          801 Garden Street, Suite 301
                                            Santa Barbara, CA 93101
 7                                          Telephone: (805) 456-1496
                                            Fax: (805) 456-1497
 8                                          Email: achase@kellerrohrback.com

 9                                       Attorneys for Plaintiff and the Proposed Classes

10                                       BULLIVANT HOUSER BAILEY PC
11                                       By: s/ Daniel R. Bentson
                                            Daniel R. Bentson, WSBA #36825
12                                          Owen R. Mooney, WSBA #45779
                                            925 Fourth Ave., Suite 3800
13                                          Seattle, WA 98104
                                            Telephone: (206) 292-8930
14                                          Email: dan.bentson@bullivant.com
                                            Email: owen.mooney@bullivant.com
15

16                                       Attorneys for Defendant

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND         KELLER ROHRB ACK L.L .P.
     TO MOTION TO DISMISS (3:20-cv-5489-RSM) - 3                 1201 Third Avenue, Suite 3200
                                                                    Seattle, WA 98101-3052
                                                                TELEPHONE: (206) 623-1900
                                                                 FACSIMILE: (206) 623-3384
                Case 3:20-cv-05489-BJR Document 28 Filed 09/14/20 Page 4 of 4




                                      CERTIFICATE OF SERVICE
 1
              I certify that on 14th day of September, 2020, I electronically filed the foregoing with
 2

 3   the Clerk of the Court using the CM/ECF system, which will send notice of such filing to all

 4   known counsel of record.
 5
                                                   By: s/ Karin B. Swope
 6
                                                      Karin B. Swope
 7
     4848-0450-6813, v. 1
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE - 1                                            KELLER ROHRB ACK L.L .P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
